COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JAIME ALBERT PRIMERA,                        §              No. 08-19-00135-CR

                       Appellant,              §                 Appeal from the

  v.                                           §               112th District Court

  THE STATE OF TEXAS,                          §             of Pecos County, Texas

                       State.                  §              (TC# P-3845-112-CR)

                                           §
                                         ORDER

       The Court GRANTS Corina Lozano’s request for an extension of time within which to file

the Reporter’s Record until August 25, 2019. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Corina Lozano, Official Court Reporter for the 112th District

Court for Pecos County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before August 25, 2019.

       IT IS SO ORDERED this 21st day of August, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.